Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 16-19, 22-30, and 32-38 are pending and are allowed herein.
	The requirement for election/restriction is withdrawn herein.
	The withdrawn claims are rejoined herein.
	Claims 36-38 are newly added herein.  
	Claim 16 is amended herein.
	Claims 20, 21, and 31 are cancelled herein.
Authorization for this Examiner’s amendment was given in an interview with Steven Parks on 06/10/2022.
The application has been amended as follows: 
16.	(Currently Amended)  A herbicidal mixture comprising	a)	L- glufosinate and its salts as compound I; and	b)	at least one photosynthesis inhibitor as compound II selected from the group consisting of fluometuron, diuron, and thidiazuron;	wherein L-glufosinate comprises more than 70% by weight of the L-enantiomer.
20.	(Canceled)
21.	(Canceled)
31.	(Canceled)
36.	(New) The herbicidal mixture of claim 35, wherein compound II is fluometuron.
37.	(New) The herbicidal mixture of claim 35, wherein compound II is diuron.
38.	(New) The herbicidal mixture of claim 35, wherein compound II is thidiazuron.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art remains Lee et al (of record).  While Lee teaches glufosinate with a secondary component, Applicant has provided multiple lines of evidence of unexpectedness for the species recited in the independent claim, including the declaration and the data in the instant specification.  In light of the evidence provided, and the broad, generic teaching of the prior art, one of ordinary skill in the art would not have arrived at the instantly claimed invention utilizing the L-enantiomer in the claimed amount in combination with the specific secondary component claimed without utilizing Applicant’s claims as an improper roadmap.  Therefore, the claims are deemed to be novel and non-obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611